 HOTEL, MOTEL & CLUB EMPLOYEES UNION, LOCAL 568567appearance at a shapeupto the date of the conclusion of the loading of the respectivesh1p.2Finally, it is recommended that the complaint be dismissed as to all other indi-viduals alleged therein tohave been discriminatorily refused hire.2In determining the amount of backpay due, of course,as previously recommended theBoard'spolicy as set out inP.W. WoolworthCompany,90NLRB 289, andCrossettLumberCo., 8 NLRB 440,should he observed.Hotel,Motel&Club Employees'Union,Local 568, AFL-CIOandLeonard Shaffer Company,Inc., and Arthur A. KoberCompany, Inc.Case No.4-CC-163.January 25, 1962DECISION AND ORDEROn August 22, 1961, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent and General Coun-sel filed exceptions to the Intermediate Report, and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner with the following additions and modifications.2We also agree with the General Counsel that an order directing theRespondent to cease and desist from engaging in such unfair labori In adopting the Trial Examiner'sfindings that the Respondent violated Section8(b) (4) (1) and(ii) (B) of the Act, Members Fanningand Brown,for the reasonsset forthinInternational Brotherhood of ElectricalWorkers,Local Union 861, et al(PlaucheElect) ic,Inc ),135 NLRB 250, do not rely on WashingtonCoca Cola Bottling Works,Inc,107 NLRB299, 303, enfd220 F.2d 380, as precedent for the findings herein.Member Leedom would adhere to the principlesofWashington Coca Cola,and relies onsuch case as additional precedent for finding a violation of Section 8(b) (4) (f) and(i1) (B) of the Act.nAlthough the TrialExaminer found thatby itspicketing the Respondent engaged Inunfair laborpracticeswithin the meaningof 8(b) (4) (i) and(ii) (B) of the Act, lie didnot specificallyfind that bysuch conducttheRespondent restrainedand coerced thesecondaryperson forunlawful objectivesin violation of Section8(b) (4) (1i) (B).Webelieve,as contendedby the General Counsel, thatsuch specific finding is warranted, and,accordingly,find that,in its aforesaidpicketing the Respondent restrainedand coercedthe named secondary persons in violation of Section 8(b) (4) (ii) (B) of the Act.SheetMetal WorkersInternational Association,LocalUnion No 299,AFL-CIO, et al. (S M.Eisner(deceased),et at, d/b/a S MEisnerand Sons),131 NLRB 1196.135 NLRB No. 53. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices against the named persons and "any other persons" similarlyengaged is likewise warranted under the circumstances of this case.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Hotel, Motel & ClubEmployees' Union, Local 568, AFL-CIO, its officers, agents, repre-sentatives, successors, and assigns, shall :1.Cease and desist from inducing or encouraging any individualemployed by Leonard Shaffer Company, Inc.; Arthur A. Kober Com-pany, Inc.,Wolfson and Schnoll, Inc., Morris Newmark and Bros.,Inc.,Altman Bros., Inc., Allied Plastering Co., Inc., Energy Ele-vator Company, Henry S. Rau Company, G-M Iron Works, andModern Floors, Inc., and any other person similarly engaged at theLocust Street construction site to engage in a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or com-modities, or to perform any services; or from threatening, coercing, orrestraining the above-named persons or any other person similarlyengaged at the Locust Street construction site where an object thereofis forcing or requiring Leonard Shaffer Company, Inc., Arthur A.Kober Company, Inc., Wolfson and Schnoll, Inc., Morris Newmarkand Bros., Inc., Altman Bros., Inc., Allied Plastering Co., Inc., EnergyElevator Company, Henry S. Rau Company, Inc., G-M Iron Works,and Modern Floors, Inc., or any other person similarly engaged at theLocust Street Construction site to cease doing business with LocustMid-City Club, or forcing or requiring Locust Mid-City Club to recog-nize or bargain with Hotel, Motel & Club Employees' Union, Local 568,AFL-CIO.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at Respondent Union's business offices and meeting halls,copies of the notice attached hereto marked "Appendix." 4 Copies ofsaid notice, to be furnished by the Regional Director for the FourthRegion, shall, after being duly signed by the authorized representativeof the Respondent Union, be posted by the Respondent Union im-mediately upon receipt thereof, and be maintained for a period of 60consecutive days thereafter, in conspicuous places, including all other3Our Orderherein is not to be construedas prohibiting lawful primary picketing at thepremisesherein involved if they are now occupied by its Locust Mid-City Club employees4In the eventthat this Order is enforcedby a decree of a United States Court ofAppeals, thereshall be substitutedfor the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order." HOTEL, MOTEL & CLUB EMPLOYEES UNION, LOCAL 568569places where notices to members are customarily posted.Reasonablesteps shall be taken to insure that the notices are not altered, defaced,or covered by any other material.(b) Sign and mail sufficient copies of said notice to the RegionalDirector for the Fourth Region, for posting, Leonard Shaffer Com-pany, Inc., Arthur A. Kober Company, Inc., Wolfson and Schnoll,Inc.,Morris Newmark and Bros., Inc., Altman Bros., Inc., AlliedPlastering Co., Inc., Energy Elevator Company, Henry S. Rau Com-pany, Inc., G-M Iron Works, and Modern Floors, Inc., willing, at alllocations where notices to their respective employees are customarilyposted.(c)Notify the Regional Director for the Fourth Region, in writing,within 10 days from the date of this Order, what steps it has takento comply with the recommendations herein made.APPENDIXNOTICE TO ALL MEMBERS OF HOTEL, MOTEL & CLUB EMPLOYEES' UNION,LOCAL 568, AFL-CIO, AND TO ALL EMPLOYEES OF LEONARD SHAFFERCOMPANY, INC., ARTHUR A. KOBER COMPANY, INC., WOLFSON ANDSCHNOLL, INC.,MORRIS NEWMARK AND BROS., INC., ALTMAN BROS.,INC., ALLIED PLASTERING Co., ENERGY ELEVATOR COMPANY, HENRYS. RAU COMPANY, INC., G-M IRON WORKS, AND MODERN FLOORS., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage any individual employedby Leonard Shaffer Company, Inc., Arthur A. Kober Com-pany, Inc.,Wolfson and Schnoll, Inc., Morris Newmark andBros., Inc., Altman Bros., Inc., Allied Plastering Co., EnergyElevator Company, Henry S. Rau Company., Inc., G-M IronWorks, Modern Floors, Inc., and any other persons similarlyengaged at the Locust Street construction site to engage in astrike or refusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle or work on anygoods,articles,materials,or commodities,to perform any serv-ices, of from threatening, coercing, or restraining the above-named persons, or any other person similarly engaged at theLocust Street construction site, with an object of forcing or re-quiring Leonard Shaffer Company, Inc., Arthur A. Kober Com-pany, Inc.,Wolfson and Schnoll, Inc., Morris Newmark andBros., Inc., Altman Bros., Inc., Allied Plastering Co., EnergyElevator Company, Henry S. Rau Company, Inc., G-M Iron 570 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorks, Modern Floors, Inc., and any other persons similarly en-'gaged at the Locust Street construction site, to cease doing busi-ness with Locust Mid-City Club or forcing or requiring LocustMid-City Club to recognize or bargain with' us in the absence ofa certification as the bargaining representative of employees ofLocust Mid-City Club.HOTEL, MOTEL & CLUB EMPLOYEES' UNION,LOCAL 568, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (1700 Bankers Securities Building, Walnut & Juniper Streets,Philadelphia,Pennsylvania;TelephoneNumber,Pennypacker -5-2612) if they have any question concerning this notice or compliancewith its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by Leonard Shaffer Company,Inc., and ArthurA. KoberCompany, Inc., against Hotel,Motel & Club Employees'Union,Local 568, AFL-CIO, herein called Respondent,a complaint was issued on March 24,1961,allegingviolations of Section 8(b) (4) (i)and (ii) (B) of the National Labor RelationsAct, as amended,herein calledthe Act.Thisproceeding,with all parties repre-sented,was heardbefore Albert P. Wheatley, the dulydesignated Trial Examiner,in Philadelphia,Pennsylvania,on June 20, 1961.After theclose of the hearingthe General Counsel and the Respondent filed briefs1which I have considered inpreparing this report.Upon the entire record and observations of witnesses,I hereby make the following:FINDINGS AND CONCLUSIONS1.THEBUSINESSINVOLVEDRespondent,in connection with a disputewith Locust Mid-City Club,a privatedining club at 13th and Spruce Streets in Philadelphia,Pennsylvania,picketed a siteseveral blocks away where an independent contractor and his subcontractors wereengaged in the construction of a new club building for the LocustMid-City Cluband caused a complete stoppage of work.The record reveals that more than$50,000worth of materials and supplies came to this construction site from-pointsand places outside of Pennsylvania and that the general contractor engages in ex-tensive work in States other than Pennsylvania and that such out-of-State businessis in excess of $300,000.Respondent'scontention that this matter should be dismissed on jurisdictionalgrounds is hereby rejected on the basis ofSheet Metal Workers International Associ-ation,Local Union No. 299, AFL-CIO, et al. (S. M. Kisner (deceased),et al. d/b/aS.M. Kisner and Sons),131 NLRB 1196, andPlumbers Union of Nassau CountyLocal 457, etc. (Jerry Bady, d/b/a Bomat Plumbing and Heating),131 NLRB 1243.II.THE LABOR ORGANIZATION INVOLVEDHotel,Motel & Club Employees'Union,Local 568, AFL-CIO, is, and at all timesmaterial herein has been,a labor organization within the meaning of Section 2(5)of the Act.IThe briefs were received In due course on July 28, 1961. HOTEL, MOTEL & CLUB EMPLOYEES UNION, LOCAL 568571III.THE UNFAIR LABOR PRACTICESThe FactsLocust Mid-City Club (herein called Locust) at the time of the events involvedherein operated a private dining club at 13th and Spruce Streets in Philadelphia,Pennsylvania.Respondent picketed at this location for a number of years (since1956).The purpose of the picketing was to force Locust to recognize and bargainwith Respondent.Prior to the events involved herein Locust acquired a new location at 1612-16.Locust Street (several blocks away from the 13th and Spruce Streets address notedabove) and undertook to have a new building constructed thereon.Locust con-tracted with Leonard Shaffer Company, Inc., and Arthur A. Kober Company, Inc.,as jointventurers, for the construction work.At the time of the events involved here-in, completion of the new building was scheduled for on or about April 1, 1961. Thegeneral contractors subcontracted a substantial portion of the work involved andat the time of the events involved herein the subcontractors working at the construc-tion site were Wolfson and Schnoll, Inc., Morris Newmark and Bros., Inc., AltmanBros., Inc., Allied Plastering Co., Energy Elevator Company, Henry S. Rau, Inc.,G-M Iron Works, and Modern Floors, Inc.At no time material herein has Respondent had any dispute with thegeneralcontractors or with the subcontractors.As noted above, there was a dispute oflongstanding between Locust and Respondent.While construction was going on and the building was about 96 to 97 percentcompleted, Respondent, on March 6, 1961, inaugurated a picket line at the construc-tion site on Locust Street?The picket signs at this location bore the same legendas did the signs carried by the pickets at 13th and Spruce Streets, to wit: Employ-ees of Locust Club on strike.At the time of the picketing at the construction sitethe general contractors were in complete control of the premises involved and noemployee of Locust had performed any work at that site, or even been assignedduties there.Locust employees were then working at the 13th and Spruce Streetlocation.As a result of the picketing at the construction site individuals employed by thegeneral contractors and subcontractors refused to perform services for their respectiveemployers, consequently the entire project was shut down until the picketing atthe construction site was enjoined on March 27, 1961. In addition, truckdriversapproaching the construction site stopped and spoke to the pickets and then droveaway without making the deliveries scheduled to be made.On or about May 1, 1961, construction work at the Locust Street site was com-pleted and Locust moved into this new building and began normal functioningthere.Shortly thereafter the injunction heretofore mentioned was modified so asto permit picketing at this location and the picketing then resumed almostimmediately.ConclusionsThe issue for decision herein is whether the facts set forth above warrant a find-ing and conclusion that Respondent's conduct at the construction site was with anobject proscribed by Section 8(b) (4) (i) and (ii) (B) of the Act. If it was, then theAct was violated, otherwise it was not.There is no direct affirmative evidence thatRespondent's picketing at the construction site was with an object proscribed bythe Act-there rarelyis insuch situations.Nevertheless, the fair inference fromthe entire record is to the effect that this was Respondent's objective.This becomesapparent when it is realized that Respondent was seeking to force Locust to recog-nize and bargain with it, but that the conduct involved took place at a site not underthe control of Locust and where none of Locust's employees were working or evenassigned duties.In such a situation it seems reasonable to infer, and I do so infer,as the courts and this Board have on many occasions,3 that an object of such conductwas to force the secondary employers to cease doing business with the primary em-2 Respondent previously had caused a brief shutdown of construction work by picketingthe construction site In January 1961.The picketing was abandoned after several hours,apparently when a meeting between Respondent and Locust was arrangedWhen themeeting with Locust produced no adjustment of the dispute and work on the new clubbuilding neared completion, Respondent reinstated its picket line at the construction site.3 See,inter alia, Local 761, International Union of Electrical, Radxo and MachineWorkers, AFL-CIO v. N L.R.Bc6G.E. Company,366 U.S. 667;Moore Drydock Company,92 NLRB 547;andWashington Coca Cola BottlingWorks, Inc.,107 NLRB 299, 303,enfd.220 F. 2d 380. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer(Locust)to force the primary employer to recognize and bargain collectively.Respondent urgesthat no furtheraction be taken in this matter in view of thefact that the constructionwork has beencompletedand Locustisnow carrying onits normal business at the former construction site.It issettled however,that anunfair labor practice proceeding is not mootedby eitherthe termination of theparticular incident giving rise to the violation or by the discontinuance of the total,course of unfair conduct(N.L.R.B.v.MexiaTextileMills, Inc.,339 U.S. 563, 567-568;N.L.R.B. v.Pool ManufacturingCo.,339 U.S. 577; andN.L.R.B. v. Local 74,UnitedBrotherhoodof Carpenters &Joinersof America, A. F. of L.,et at. (Watson's-Specialty Store),341 U.S. 707, 715).'IV.THE REMEDYHaving found that'Respondent has engaged in unfair labor practices in violationof theAct, I recommendthat Respondent,to effectuate the policies of the Act, ceaseand desist therefrom and take the affirmative action hereinafter specified.CONCLUSIONS OF LAWIn summary,I find and conclude1.The evidence adduced in this proceeding satisfies the Board'srequirementsfor the assertion of jurisdiction herein.2.Leonard Shaffer Company,Inc.,Arthur A. Kober Company,Inc.,Wolfsonand Schnoll,Inc.,Morris Newmark and Bros., Inc., Altman Bros., Inc., AlliedPlastering Co., Energy Elevator Company,Henry S. Rau Company,Inc.,G-M IronWorks, and Modern Floors,Inc., are engaged in commerce or in an industry affect-ing commerce within the meaning of Section 8(b) (4) of the Act.3.Hotel,Motel & Club Employees'Union,Local 568,AFL-CIO, is a labor organi-zation within the meaning of the Act.4.By inducing and encouraging employees of Leonard Shaffer Company, Inc.,Arthur A.Kober Company,Inc.,Wolfson and Schnoll,Inc.,Morris Newmark andBros., Inc., Altman Bros., Inc., Allied Plastering Co., Energy Elevator Company,Henry S. Rau Company,Inc.,G-M Iron Works,and Modern Floors, Inc., to engagein a strike or a refusal in the course of their employment to perform services with anobject of forcing or requiring Leonard Shaffer Company,Inc.,Arthur A. KoberCompany, Inc., Wolfson and Schnoll,Inc.,Morris Newmark and Bros., Inc., AltmanBros., Inc., Allied Plastering Co., Energy Elevator Company,Henry S. Rau Com-pany, Inc., G-M Iron Works,and Modern Floors,Inc., to cease doing business withLocust Mid-City Club and forcing or requiring Locust Mid-City Club to recognizeor bargain with Hotel,Motel & Club Employees'Union,Local 568,AFL-CIO, inthe absence of a certification of said Union as the bargaining representative of LocustMid-City Club employees, Respondent engaged in unfair labor practices within themeaning of Section 8(b) (4) (i)and (ii) (B) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Artesian Ice and Cold Storage Co.andUnited Packinghouse,Food and Allied Workers,AFL-CIO,Petitioner.Case No.17-RC-3563.January 25, 1962DECISION ON REVIEW AND ORDEROn September 14, 1961, the Regional Director for the SeventeenthRegion issued a Decision and Direction of Election in the above-entitled proceeding, finding that a contract between the Employer andGeneral Teamsters, Chauffeurs and Helpers Union Local No. 460,affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein called the In-135 NLRB No. 63.